Citation Nr: 1731771	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  09-23 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Counsel
INTRODUCTION

The Veteran served on active duty from September 1993 to June 1997. 

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned Veterans Law Judge at a September 2015 hearing held at the RO in Seattle.  A transcript is associated with the claims file.

This matter was most recently before the Board in September 2016.  In relevant part, the Board remanded the above-referenced claims for further development to include obtaining a VA examination with opinions regarding both aggravation and secondary service connection.  The RO substantially complied with the remand instructions, so the Board will address the merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

The issue of entitlement to service connection for a mental health condition, including as secondary to service-connected conditions, has been raised by the record in a July 2017 statement, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has been diagnosed with osteoarthritis of the right knee, but his current right knee disability did not begin during and was not otherwise caused by his military service; his right knee disability was not caused by and has not been aggravated by his service-connected disabilities.

2.  The Veteran has been diagnosed with osteoarthritis of the left knee, but his current left knee disability did not begin during and was not otherwise caused by his military service; his left knee disability was not caused by and has not been aggravated by his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability, including as secondary to the Veteran's service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for a left knee disability, including as secondary to the Veteran's service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

I.  Duties to Notify and Assist

The VA has satisfied its duties to notify and assist.  The duty to notify was satisfied by a December 2007 letter as well as subsequent letters, rating decisions, and Statements of the Case.
The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310) were initially provided to the Veteran in the May 2009 Statement of the Case and the May 2013, March 2016, and February 2017 Supplemental Statements of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated in detail here.

The VA satisfied its duty to assist.  The Veteran's claims file contains all relevant documents including his service treatment/personnel records, VA treatment records, private treatment records and lay statements from the Veteran and his representative.  Adequate attempts were made to obtain other relevant records the Veteran identified.
The Veteran was afforded relevant VA examinations in February 2016.   The examiner reviewed the Veteran's claims file and conducted a thorough physical examination.  In September 2016, the Board remanded the matters at issue to obtain an adequate opinion.  The examiner provided an updated opinion in January 2017.  The Board finds that the examination and the updated opinion are adequate, because they contain sufficient information to decide the appeal.  38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Neither the Veteran nor his representatives have questioned the adequacy of the examination or resulting opinion, though they have disagreed with the conclusions.  See, e.g., May 2017 Veteran's Post-Remand Brief.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any other potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.
	
II.  Entitlement to Service Connection:  Right and Left Knee Disabilities

The Veteran asserts entitlement to service connection for a right and left knee disabilities.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

As an initial matter, the Veteran has argued that he had a pre-existing knee disability that was aggravated by his service.  See September 2015 Board Hearing Tr. at 3-4.  A brief discussion of the presumption of soundness is necessary.

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2014).  The term "noted" denotes only such conditions that are recorded in examination reports.  38 C.F.R. § 3.304(b).  The existence of a condition prior to service reported by the Veteran as medical history does not constitute notation of that condition, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  Id.

Although there is adequate support in the record to back up the Veteran's report of knee surgery predating his active service, his entrance examination indicated his knees were normal.  Even assuming a pre-existing condition causing knee pains, the condition was not "noted" at the time of entrance into active service.  See 38 C.F.R. § 3.304(b)(1).  Moreover, there are no medical records establishing a pre-service diagnosis subsequent to the surgery and no medical opinions (particularly to the required clear and unmistakable standard) that the Veteran had a pre-existing condition (other than successful surgery with no residuals) when he entered service.

With respect to his congenital condition of bipartite patella, which is not a disability in and of itself, there is no current diagnosis of a disability related to the bipartite patella such that the condition may have pre-existed service and may have been aggravated by service.  See February 2016 VA Examination ("Bipartite patella is not a disability but rather a congenital condition"; diagnosing osteoarthritis and containing no indication of any patella disability, whether related to the bipartite patella or not).

VA may not, on this evidence, conclude that the Veteran had a pre-existing condition, but must presume the Veteran was sound upon entry into service.  38 C.F.R. § 3.304(b).  Therefore, the Veteran need only show, at least as likely as not, that his current disability is etiologically related to an in-service injury or disease, to include the documented in-service complaints of knee pain.  (Again, the evidence does indicate that the bipartite patella pre-existed service, but the bipartite patella is not a disability and there is no competent medical evidence that it is currently disabling or related to any current disability.)

The Veteran has been diagnosed with current right and left knee disabilities, including osteoarthritis.  See, e.g., February 2016 VA Examination.  He alleges the knee disabilities are due to injuries that he suffered during his active service.  See, e.g., September 2015 Board Hearing Tr. at 4-12; May 2017 Veteran's Post-Remand Brief at 2.  The service treatment records reflect that he experienced knee pains and other knee symptoms during service, but the only diagnosis in the Veteran's service treatment records is of a left knee strain (October 1995); bilateral effusion with crepitus and rule out patellofemoral pain syndrome and meniscal derangement (November 1995), and possible meniscal tear of the left knee (July 1996).  See Service Treatment Records.  Importantly, at separation, the Veteran's knees were reported as "normal" with a note in the Report of Medical History that the Veteran experienced left knee pain "especially with basketball and exertion - NCD [(Not Considered Disabling)]."  See March 1997 Report of Medical Examination; March 1997 Report of Medical History.  The first diagnosis of arthritis was not until over a decade after the Veteran's discharge from active service.  See December 2012 Private Medical Center Progress Note (diagnosing, on "Final Report", bilateral patellofemoral DJD based, in part, on diagnostic imaging); February 2016 VA Examination (diagnosing osteoarthritis based on 2016 diagnostic imaging); January 2017 VA Examiner's Opinion (concluding that osteoarthritis was first present in 2016 and noting reasons why diagnosis in 2012 may not have been accurate including because it was contradicted by later radiology reports).

Osteoarthritis is included on the list of chronic diseases under 38 C.F.R. § 3.309(a), so service connection for that condition may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Here, the discharge examination was normal and, despite some conflicting evidence regarding the date of first onset, the evidence establishes that the Veteran did not have osteoarthritis until, at the very earliest, 2012.  Although the Veteran has claimed continuous knee pain since the service, the greater weight of the evidence is against finding that the Veteran had osteoarthritis or symptoms of osteoarthritis since his discharge.  See, e.g., September 2015 Board Hearing Tr. at 4 (alleging "chronicity of symptomatology for all these years, beginning in 1995").  Rather, the evidence establishes that the Veteran was first diagnosed with arthritis of the knees well over a decade after his active service.  The evidence is against finding that the Veteran had a continuity of symptomatology of osteoarthritis of either knee since his active service.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board may consider failure to report symptoms for many years).

Even accepting the Veteran's testimony as evidence of knee pain since service, the available treatment records show significant gaps in time between complaints of knee pain and also include explanations for the knee pain other than osteoarthritis.  See, e.g., Private Treatment Records (e.g., documenting report in December 2012 of "10 months of mild knee pain after hyperextension injury" and of left knee "pain on and off for three months over the anterolateral aspect of the knee"); VA Treatment Records, generally; 38 C.F.R. § 3.303(b) ("This rule does not mean that any manifestation of joint pain...in service will permit service connection of arthritis...first shown as a clear-cut clinical entity, at some later date.").  There has not been a chronicity of symptomatology of osteoarthritis of either knee since discharge.

The Veteran may also establish service connection with competent medical evidence of a nexus between his current bilateral knee disabilities and the in-service injury or event.  Here, the primary evidence relating to a causal nexus consists of the January 2017 VA examiner's negative opinion.  (The Board assigns no probative weight to the earlier negative opinions with respect to direct service connection as the Board previously found that the rationale for those opinions was inadequate.  See September 2016 Board Remand.)

The Board finds that the Veteran's own etiological opinion is not competent evidence where diagnosis of the condition (osteoarthritis) requires diagnostic imaging and/or medical expertise, and determination of the cause of the condition requires specialized knowledge, training, and experience.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012); Jandreau, 492 F.3d at 1377.  His statements regarding the injury, observable symptoms, and reports of prior medical treatment have been considered in the context of the competent medical opinions.

There are no favorable medical opinions of record.

The primary issue, then, is whether the negative opinion is adequate and of sufficient weight to deny the claim.  The Board finds the opinion is adequate and it is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("most of the probative value of a medical opinion comes from its reasoning"); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").
In her January 2017 opinion, the VA examiner thoroughly discussed the Veteran's allegations and his medical history before providing a convincing rationale for her conclusion that the Veteran's current bilateral knee disabilities were not incurred in or caused by the Veteran's active service.  With respect to the Veteran's report of knee pain at discharge, the VA examiner noted that the separation examination found no disabling condition and noted the knees as "normal".  The examiner opined that the in-service sports injuries had no relevance to the current diagnosis of osteoarthritis because "[a] delayed onset of osteoarthritis 15 to 18 years after [discharge] is medically unlikely related to any in-service injuries."  (Also noting normal bilateral knee X-rays in 2011 and 2015 as interpreted by radiologists.)  The in-service injuries were documented as a strain and "possible meniscal injury" which, the examiner explained, "are unrelated to osteoarthritis."  The VA examiner's opinion and rationale are convincing and based on an accurate and thorough medical history.  The Board assigns considerable probative weight to her opinion that the current disability was not incurred in service or caused by any in-service event or injury.  Nieves-Rodriguez, 22 Vet. App. at 304.
Secondary Service Connection
The Veteran also alleges that his bilateral knee disabilities were caused or aggravated by his other service-connected disabilities (e.g., back, neck, bilateral hip, and bilateral ankle disabilities).
In the context of claims for secondary service connection under 38 C.F.R. § 3.310, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to (caused by) the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998); Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Here, again, the Veteran's opinions on the etiology of his bilateral knee disabilities is not competent evidence and there are no competent medical opinions linking his bilateral knee disabilities to his service-connected disabilities via causation or aggravation.  The VA examiner's February 2016 and January 2017 opinions are the only competent, probative evidence of record directly addressing the secondary issue and is against the Veteran's claim. 

With respect to whether the Veteran's service-connected disabilities caused the bilateral knee disabilities, the VA examiner opined that the Veteran's osteoarthritis is more likely "related to a combination of age, obesity and playing sports."  She noted that the Veteran's gait was normal, so the service-connected conditions did not produce an altered gait that would have caused the condition.  See February 2016 VA Examination.  This aspect of the opinion is based on a sound factual basis and is adequately explained, so warrants significant probative weight.  Nieves-Rodriguez, 22 Vet. App. at 304.

With respect to aggravation of the bilateral knee disabilities by the service-connected disabilities, the February 2016 VA examiner's opinion was inadequate.  See September 2016 Board Remand.  However, the updated January 2017 opinion is adequate and is against the Veteran's claim.  As the Board interprets the opinion, the examiner determined that the Veteran was first diagnosed with osteoarthritis of the bilateral knees in February of 2016.  She acknowledged the earlier diagnosis by the Veteran's private physician, but discounted that diagnosis because the x-rays were not interpreted by a radiologist and 2015 X-rays were interpreted by a radiologist as not showing degenerative joint disease.  The rationale for her opinion is convincing and the Board assigns it significant probative value.

The examiner's bottom line conclusion, however, was that she could not state whether the bilateral knee disabilities were aggravated by the service-connected disabilities "without resorting to mere speculation."  Her rationale is based on her finding that the Veteran's bilateral knee conditions were first diagnosable in February 2016 and that "not enough time has elapsed from the baseline to provide such an opinion."  The Board interprets this statement, in the context of the entire report, as indicating that there has not been clinically significant worsening of the condition since the February 2016 diagnosis such that aggravation beyond the natural progression of the condition could be identified.  In other words, the examiner found that there is not medical evidence of clinically significant aggravation since the initial diagnosis in 2016, though it is not possible to determine whether there is subclinical worsening or that there might be in the future which might then permit a non-speculative aggravation opinion.

In short, the competent medical evidence of record is against finding that, during the appeal period, the Veteran's service-connected disabilities either caused or aggravated his bilateral knee disabilities.

Conclusion

Service connection for right and left knee disabilities as secondary to service-connected disabilities, or as directly related to service, is not warranted on this record.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim is denied.

ORDER

Entitlement to service connection for a left knee disability, including as secondary to service-connected disabilities, is denied.

Entitlement to service connection for a right knee disability, including as secondary to service-connected disabilities, is denied



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


